Appeals from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered November 19, 2007 in a personal injury action. The order denied the motions of defendant and third-party defendant for summary judgment.
Now, upon the stipulation of discontinuance of appeals signed by the attorneys for the parties on June 13, 2008 and filed in the Erie County Clerk’s Office on June 26, 2008,
It is hereby ordered that said appeals are unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Centra, Fahey, Peradotto and Pine, JJ.